UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

ALISON GOODMAN,
Plaintiff,

Civil Case No.
1:14-cv-996 (RJL-GMH)

V.

CAROLYN W. COLVIN,

Defendant.

MEM NDUM OPINION
(January g , 2017) [Dkts. ##12, 13, 15]

On June 6, 2016, Magistrate Judge G. l\/Iichael Harvey’s [15] Report and
Recommendation Was entered. The parties then had 14 days to file objections to the
recommendations made by the Magistrate Judge. Fed. R. Civ. P. 59(b)(2). No
objections have been filed as of this date. Upon careful consideration of the record in
this case and of` Magistrate Judge Harvey’s [15] Report and Recommendation, the Court
ADOPTS and ACCEPTS the Report and Recommendation in full.

Accordingly, the Court shall GRANT defendant’s [13] Motion for Judgment of`
Affirmance and shall DENY plaintiffs [12] Motion f`or Judgment of Reversal. The
Court shall affirm the Commissioner’s decision in this matter and this case shall be

dismissed in its entirety. An appropriate Order accompanies this Memorandum Opinion.
A

‘BQW»N

RICHARD..LLBON
United States District Judge